Citation Nr: 1604973	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 8, 2013, for the award of service connection for radiculopathy of the right upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine.

2.  Entitlement to an effective date prior to January 8, 2013, for the award of service connection for radiculopathy of the left upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine.

(The issues of whether there was clear and unmistakable error in a January 29, 2014 decision by the Board of Veterans' Appeals; and entitlement to service connection for left and right hand disorders, other than radiculopathy of the left and right upper extremities, are the subject of two separate decisions being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  In April 2000, prior to his separation from service, the Veteran filed his original claim seeking service connection for back and bilateral hand disorders.  

2.  In March 2013, the RO issued a rating decision which awarded service connection for radiculopathy of the right and left upper extremities, associated with degenerative disc disease and degenerative joint disease of the cervical spine, effective January 8, 2013.

3.  Radiculopathy of the right and left upper extremities, associated with degenerative disc disease and degenerative joint disease of the cervical spine, was first shown on May 12, 2005.

4.  At no time prior to May 12, 2005, does the evidence show radiculopathy of the left or right upper extremity related to Veteran's military service or his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 12, 2005, and no earlier, for the award of service connection for radiculopathy of the right upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine, has been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of May 12, 2005, and no earlier, for the award of service connection for radiculopathy of the left upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine, has been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claims arise from his disagreement with the effective dates assigned following the award of service connection for radiculopathy of the left and right upper extremities.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of the issues herein turn on a determination made based upon the evidence currently of record, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II. Merits of the Claim

The Veteran served on active duty in the Army from September 1974 to September 2000.  In April 2000, prior to his separation from service, the Veteran filed his original claim seeking service connection for back and bilateral hand disorders.  In February 2010, the RO issued a rating decision which awarded service connection for degenerative disc disease and degenerative joint disease of the cervical spine, effective October 1, 2000.

In March 2013, the RO issued a rating decision which awarded service connection for radiculopathy of the right and left upper extremities, associated with degenerative disc disease and degenerative joint disease of the cervical spine, effective January 8, 2013.  The Veteran timely perfected an appeal contesting the assigned effective date.

The effective date assigned to the Veteran's bilateral upper extremity radiculopathy was based upon a VA examination report, performed on January 8, 2013, which included findings of cervical radiculopathy involving the Veteran's upper extremities.

Based upon a longitudinal review of the record, the Board finds that an effective date of May 12, 2005, but no earlier, is warranted for the award of service connection for radiculopathy of the right and left upper extremities, associated with degenerative disc disease and degenerative joint disease of the cervical spine.  Specifically, a May 12, 2005, VA treatment report noted the Veteran's complaints of hand tingling and numbness, and concluded with an impression of cervical radiculopathy.

At no point prior to May 12, 2005, does the evidence show radiculopathy of the left or right upper extremity related to Veteran's military service or his service-connected disabilities.  Specifically, a May 2002 electromyogram and nerve conduction study noted that there was "no evidence of compression neuropathy or peripheral neuropathy in the bilateral upper extremities."  A June 2004 VA examination of the spine found "no evidence of cervical radiculopathy".  A March 2005 private treatment report noted the Veteran's complaints of cervical spine pain.  It also noted that he denied "any radiating arm symptoms."  An April 2005 private treatment report noted that the Veteran reported centralized cervical area pain with no upper extremity radiation noted.  While other disabilities involving the Veteran's upper extremities are referenced prior to May 12, 2005, radiculopathy is not one of them. 

Under the law, the effective date for the award of service connection for the Veteran's radiculopathy of the left and right upper extremity shall be the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date at issue herein has been assigned based upon the date entitlement arose.  As the evidence does not show radiculopathy of the left and/or right upper extremity prior the newly assigned effective date of May 12, 2005, assignment of an earlier date is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

An effective date of May 12, 2005, but no earlier, for the award of service connection for radiculopathy of the right upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine, is granted.

An effective date of May 12, 2005, but no earlier, for the award of service connection for radiculopathy of the left upper extremity, associated with degenerative disc disease and degenerative joint disease of the cervical spine, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


